
	
		II
		110th CONGRESS
		1st Session
		S. 1768
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2007
			Mr. Wyden (for himself,
			 Mr. Lott, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide an exception to the 60-day limit on Medicare reciprocal billing
		  arrangements between two physicians during the period in which one of the
		  physicians is ordered to active duty as a member of a reserve component of the
		  Armed Forces.
	
	
		1.Exception to 60-day limit on
			 Medicare reciprocal billing arrangements in case of physicians ordered to
			 active duty in the Armed Forces
			(a)In
			 generalSection
			 1842(b)(6)(D)(iii) of the Social Security Act (42 U.S.C. 1395u(b)(6)(D)(iii)) is
			 amended by inserting after of more than 60 days the following:
			 or are provided over a longer continuous period during all of which the
			 first physician has been called or ordered to active duty as a member of a
			 reserve component of the Armed Forces.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 furnished on or after the date of the enactment of this section.
			
